DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 2 June 2022, which is in response to the USPTO office action mailed 2 February 2022. Claims 1-10, 14, 15, 17-19, 23 and 24 are amended. Claims 1-25 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1-25, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 10-14, 17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choudhury et al., US 20180329958 A1 (hereinafter “Choudhury”).

Claim 1: Choudhury teaches an apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the instructions to at least (Choudhury, [Fig. 1], [0063]):
reorder a first batch of input edges to determine a first reordered batch of input edges to be used to update a streaming graph including a plurality of vertices, the first batch of input edges to be reordered based on at least one of source vertices or destination vertices associated with ones of the first batch of input edges (Choudhury, [0040] note streams of data represented as graph-structured data, [0048] note the network analysis tool considers updates to a data graph, even when those updates are “live” updates streamed at high data rates and almost in real time. In this way, batches of new vertices and edges can be added to a data graph. Concurrently, old vertices and edges can be pruned from the data graph, [0056] note The data graph includes graph-structured data (organized as vertices and edges between vertices) and is updated in response to streams of updates. In general, a stream of updates to a data graph is a time series of updates to the data graph, [0080] note the data graph updater (262) is configured to add one or more vertices, add one or more edges between vertices, and/or modify one or more attributes (of edges or vertices) as indicated in the updates; i.e. the examiner interprets removing, adding and/or modifying edges reads on reordering); and
compute a first performance metric associated with a first update operation performed on the streaming graph with the first reordered batch of input edges (Choudhury, [0128] note Large sets of updates, streamed from event monitors, can be processed in parallel. In a streaming context, the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached; i.e. the examiner interprets determining a current count of updates reads on a first performance metric); and
determine, based on at least the first performance metric, whether to reorder a second batch of input edges to be processed by a second update operation to be performed on the streaming graph (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached. Then, the network analysis tool can process the updates in parallel with variations of operations (a), (b), and (c) to take advantage of multiple processing cores (on a single node or multiple cores). That is, the network analysis tool performs operations in parallel for different updates to a distributed, dynamic data graph, thereby adding new edges, new vertices, etc).

Claim 2: Choudhury teaches the apparatus of claim 1, wherein the processor circuitry is to:
compute a second performance metric associated with a third update operation performed on the streaming graph with a third batch of input edges, the third batch of input edges not reordered prior to the second update operation; and determine whether to reorder the second batch of input edges based on the first performance metric and the second performance metric (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached; i.e. the examiner interprets that the current count of updates may be incremented until a threshold count of updates is reached). 

Claim 3: Choudhury teaches the apparatus of claim 2, wherein the third update operation is to occur before the first update operation, the first update operation is to occur before the second update operation, and the processor circuitry is to select the third batch of input edges based on a sample frequency (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached).

Claim 4: Choudhury teaches the apparatus of claim 2, wherein the first performance metric is a duration of the first update operation, the second performance metric is a duration of the third update operation, and the processor circuitry is to:
determine that the second batch of input edges is to be reordered when the second performance metric is larger than the first performance metric; and determine that the second batch of input edges is not to be reordered when the first performance metric is larger than the second performance metric (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached).

Claim 5: Choudhury teaches the apparatus of claim 1, wherein to compute the first performance metric, the processor circuitry is to:
determine a first number of edges in the first reordered batch of input edges associated with ones of the plurality of vertices that source no more than a threshold number of edges in the first reordered batch of input edges; and determine a second number of the plurality of vertices that source more than the threshold number of edges in the first reordered batch of input edges (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached).

Claim 8: Choudhury teaches the apparatus of claim 1, wherein to reorder the first batch of input edges, the processor circuitry is to cluster the first batch of input edges into respective groups associated with corresponding ones of the plurality of vertices (Choudhury, [0080] note update operations for the dynamic data graph (250) can be distributed between different nodes of a cluster of nodes).

Claim 10: Choudhury teaches a non-transitory computer readable medium comprising computer readable instructions that, when executed, cause a processor to at least:
reorder a first batch of input edges to determine a first reordered batch of input edges to be used to update a streaming graph including a plurality of vertices, the first batch of input edges to be reordered based on at least one of source vertices or destination vertices associated with ones of the first batch of input edges (Choudhury, [0040] note streams of data represented as graph-structured data, [0048] note the network analysis tool considers updates to a data graph, even when those updates are “live” updates streamed at high data rates and almost in real time. In this way, batches of new vertices and edges can be added to a data graph. Concurrently, old vertices and edges can be pruned from the data graph, [0056] note The data graph includes graph-structured data (organized as vertices and edges between vertices) and is updated in response to streams of updates. In general, a stream of updates to a data graph is a time series of updates to the data graph, [0080] note the data graph updater (262) is configured to add one or more vertices, add one or more edges between vertices, and/or modify one or more attributes (of edges or vertices) as indicated in the updates; i.e. the examiner interprets removing, adding and/or modifying edges reads on reordering); 
compute a first performance metric associated with a first update operation performed on the streaming graph with the first reordered batch of input edges (Choudhury, [0128] note Large sets of updates, streamed from event monitors, can be processed in parallel. In a streaming context, the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached; i.e. the examiner interprets determining a current count of updates reads on a first performance metric); and
determine, based on at least the first performance metric, whether to reorder a second batch of input edges to be processed by a second update operation to be performed on the streaming graph (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached. Then, the network analysis tool can process the updates in parallel with variations of operations (a), (b), and (c) to take advantage of multiple processing cores (on a single node or multiple cores). That is, the network analysis tool performs operations in parallel for different updates to a distributed, dynamic data graph, thereby adding new edges, new vertices, etc).

Claim 11: Choudhury teaches the non-transitory computer readable medium of claim 10, wherein the computer readable instructions, when executed, cause the processor to:
compute a second performance metric associated with a third update operation performed on the streaming graph with a third batch of input edges, the third batch of input edges not reordered prior to the second update operation; and determine whether to reorder the second batch of input edges based on the first performance metric and the second performance metric (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached; i.e. the examiner interprets that the current count of updates may be incremented until a threshold count of updates is reached).

Claim 12: Choudhury teaches the non-transitory computer readable medium of claim 11, wherein the third update operation is to occur before the first update operation, the first update operation is to occur before the second update operation, and the computer readable instructions, when executed, cause the processor to select the third batch of input edges based on a sample frequency (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached).

Claim 13: Choudhury teaches the non-transitory computer readable medium of claim 11, wherein the first performance metric is a duration of the first update operation, the second performance metric is a duration of the third update operation, and the computer readable instructions, when executed, cause the processor to:
determine that the second batch of input edges is to be reordered when the second performance metric is larger than the first performance metric; and determine that the second batch of input edges is not to be reordered when the first performance metric is larger than the second performance metric (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached).

Claim 14: Choudhury teaches the non-transitory computer readable medium of claim 10, wherein to compute the first performance metric, the computer readable instructions, when executed, cause the processor to:
determine a first number of edges in the first reordered batch of input edges associated with ones of the plurality of vertices that source no more than a threshold number of edges in the first reordered batch of input edges; and determine a second number of the plurality of vertices that source more than the threshold number of edges in the first reordered batch of input edges (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached).

Claim 17: Choudhury teaches the non-transitory computer readable medium of claim 10, wherein to reorder the first batch of input edges, the computer readable instructions, when executed, cause the processor to cluster the first batch of input edges into respective groups associated with corresponding ones of the plurality of vertices (Choudhury, [0080] note update operations for the dynamic data graph (250) can be distributed between different nodes of a cluster of nodes).

Claim 19: Choudhury teaches a method comprising:
reordering, by executing an instruction with a processor, a first batch of input edges to determine a first reordered batch of input edges to be used to update a streaming graph including a plurality of vertices, the first batch of input edges to be reordered based on at least one of source vertices or destination vertices associated with ones of the first batch of input edges (Choudhury, [0040] note streams of data represented as graph-structured data, [0048] note the network analysis tool considers updates to a data graph, even when those updates are “live” updates streamed at high data rates and almost in real time. In this way, batches of new vertices and edges can be added to a data graph. Concurrently, old vertices and edges can be pruned from the data graph, [0056] note The data graph includes graph-structured data (organized as vertices and edges between vertices) and is updated in response to streams of updates. In general, a stream of updates to a data graph is a time series of updates to the data graph, [0080] note the data graph updater (262) is configured to add one or more vertices, add one or more edges between vertices, and/or modify one or more attributes (of edges or vertices) as indicated in the updates; i.e. the examiner interprets removing, adding and/or modifying edges reads on reordering); 
computing, by executing an instruction with the processor, a first performance metric associated with a first update operation performed on the streaming graph with the first reordered batch of input edges (Choudhury, [0128] note Large sets of updates, streamed from event monitors, can be processed in parallel. In a streaming context, the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached; i.e. the examiner interprets determining a current count of updates reads on a first performance metric); and
determining, based on at least the first performance metric and by executing an instruction with the processor, whether to reorder a second batch of input edges to be processed by a second update operation to be performed on the streaming graph (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached. Then, the network analysis tool can process the updates in parallel with variations of operations (a), (b), and (c) to take advantage of multiple processing cores (on a single node or multiple cores). That is, the network analysis tool performs operations in parallel for different updates to a distributed, dynamic data graph, thereby adding new edges, new vertices, etc).

Claim 20: Choudhury teaches the method of claim 19, further including:
computing a second performance metric associated with a third update operation performed on the streaming graph with a third batch of input edges, the third batch of input edges not reordered prior to the second update operation; and determining whether to reorder the second batch of input edges based on the first performance metric and the second performance metric (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached; i.e. the examiner interprets that the current count of updates may be incremented until a threshold count of updates is reached).

Claim 21: Choudhury teaches the method of claim 20, wherein the third update operation is to occur before the first update operation, the first update operation is to occur before the second update operation, and further including selecting the third batch of input edges based on a sample frequency (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached).

Claim 22: Choudhury teaches the method of claim 20, wherein the first performance metric is a duration of the first update operation, the second performance metric is a duration of the third update operation, and further including:
determining that the second batch of input edges is to be reordered when the second performance metric is larger than the first performance metric; and determining that the second batch of input edges is not to be reordered when the first performance metric is larger than the second performance metric (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached or a threshold time (between operations) has been reached).

Claim 23: Choudhury teaches the method of claim 19, wherein computing the first performance includes:
determining a first number of edges in the first reordered batch of input edges associated with ones of the plurality of vertices that source no more than a threshold number of edges in the first reordered batch of input edges; and determining a second number of the plurality of vertices that source more than the threshold number of edges in the first reordered batch of input edges (Choudhury, [0128] note the network analysis tool can accumulate batches of updates to a data graph until a threshold count of updates is reached).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 15, 16, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Balaji et at., “When is Graph Reordering an Optimization?” (hereinafter “Balaji – as cited in the IDS filed 27 March 2020).

Claim 6: Choudhury does not explicitly teach the apparatus of claim 5, wherein the processor circuitry is to: compute a difference between the first number of edges and a total number of edges in the first reordered batch of input edges; and compute the first performance metric to be a ratio of the difference and the second number of the plurality of vertices.
However, Balaji teaches this (Balaji, [Pg. 8 Col. 2] note a lowoverhead metric to identify the properties of the input graph critical for achieving speedup from reordering and show that the metric enables selective application of Hub Sorting, [Pg. 9 Col. 1] note To identify whether an input graph will benefit from Hub Sorting, we develop Packing Factor, a metric that quantifies graph skew and the sparsity of hub vertices… To compute Packing Factor, we compute the original graph’s hub working set, which is the number of distinct cache lines containing hub vertices. Packing Factor is the ratio of the original graph’s hub working set to the minimum number of cache lines in which the graph’s hubs can fit, based solely on cache line capacity).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the streaming graph batch updates of Choudhury with the graph reordering of Balaji according to known methods (i.e. identifying whether a graph will benefit from reordering based on calculating a packing factor). Motivation for doing so is that lightweight reordering techniques improve performance even after accounting for the overhead of reordering (Balaji, [Abstract]).


Claim 7: Choudhury and Balaji teach the apparatus of claim 6, wherein the threshold number is a first threshold number, and the processor circuitry is to: determine that the second batch of input edges is to be reordered when the first performance metric is larger than a second threshold value; and determine that the second batch of input edges is not to be reordered when the first performance metric is smaller than the second threshold value (Balaji, [Pg. 9 Col. 2] note Based on these data, we conclude that a system should selectively perform Hub Sorting on graphs with packing factor greater than the threshold value of 4 only).

Claim 9: Choudhury does not explicitly teach the apparatus of claim 1, wherein the first reordered batch of input edges includes a reordered edge batch for in-neighbors of the plurality of vertices of the streaming graph and a reordered edge batch for out-neighbors of the plurality of vertices of the streaming graph, and the processor circuitry is to: store the reordered edge batch for in-neighbors in a first queue; and store the reordered edge batch for out-neighbors in a second queue.
However, Balaji teaches this (Balaji, [Pg. 8 Col. 2] note a lowoverhead metric to identify the properties of the input graph critical for achieving speedup from reordering and show that the metric enables selective application of Hub Sorting, [Pg. 2 Fig. 1] note a CSR representation of a directed graph including out-neighbors and in-neighbors).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the streaming graph batch updates of Choudhury with the lightweight graph reordering of Balaji according to known methods (i.e. reordering a graph including arrays out-neighbors and in-neighbors). Motivation for doing so is that lightweight reordering techniques improve performance even after accounting for the overhead of reordering (Balaji, [Abstract]).

Claim 15: Choudhury does not explicitly teach the non-transitory computer readable medium of claim 14, wherein the computer readable instructions, when executed, cause the processor to: compute a difference between the first number of edges and a total number of edges in the first reordered batch of input edges; and compute the first performance metric to be a ratio of the difference and the second number of the plurality of vertices.
However, Balaji teaches this (Balaji, [Pg. 8 Col. 2] note a lowoverhead metric to identify the properties of the input graph critical for achieving speedup from reordering and show that the metric enables selective application of Hub Sorting, [Pg. 9 Col. 1] note To identify whether an input graph will benefit from Hub Sorting, we develop Packing Factor, a metric that quantifies graph skew and the sparsity of hub vertices… To compute Packing Factor, we compute the original graph’s hub working set, which is the number of distinct cache lines containing hub vertices. Packing Factor is the ratio of the original graph’s hub working set to the minimum number of cache lines in which the graph’s hubs can fit, based solely on cache line capacity).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the streaming graph batch updates of Choudhury with the graph reordering of Balaji according to known methods (i.e. identifying whether a graph will benefit from reordering based on calculating a packing factor). Motivation for doing so is that lightweight reordering techniques improve performance even after accounting for the overhead of reordering (Balaji, [Abstract]).

Claim 16: Choudhury and Balaji teach the non-transitory computer readable medium of claim 15, wherein the threshold number is a first threshold number, and the computer readable instructions, when executed, cause the processor to:
determine that the second batch of input edges is to be reordered when the first performance metric is larger than a second threshold value; and determine that the second batch of input edges is not to be reordered when the first performance metric is smaller than the second threshold value (Balaji, [Pg. 9 Col. 2] note Based on these data, we conclude that a system should selectively perform Hub Sorting on graphs with packing factor greater than the threshold value of 4 only).

Claim 18: Choudhury does not explicitly teach the non-transitory computer readable medium of claim 10, wherein the first reordered batch of input edges includes a reordered edge batch for in-neighbors of the plurality of vertices of the streaming graph and a reordered edge batch for out-neighbors of the plurality of vertices of the streaming graph, and the computer readable instructions, when executed, cause the processor to: store the reordered edge batch for in-neighbors in a first queue; and store the reordered edge batch for out-neighbors in a second queue.
However, Balaji teaches this (Balaji, [Pg. 8 Col. 2] note a lowoverhead metric to identify the properties of the input graph critical for achieving speedup from reordering and show that the metric enables selective application of Hub Sorting, [Pg. 2 Fig. 1] note a CSR representation of a directed graph including out-neighbors and in-neighbors).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the streaming graph batch updates of Choudhury with the lightweight graph reordering of Balaji according to known methods (i.e. reordering a graph including arrays out-neighbors and in-neighbors). Motivation for doing so is that lightweight reordering techniques improve performance even after accounting for the overhead of reordering (Balaji, [Abstract]).

Claim 24: Choudhury does not explicitly teach the method of claim 23, further including: computing a difference between the first number of edges and a total number of edges in the first reordered batch of input edges; and computing the first performance metric to be a ratio of the difference and the second number of the plurality of vertices.
However, Balaji teaches this (Balaji, [Pg. 8 Col. 2] note a lowoverhead metric to identify the properties of the input graph critical for achieving speedup from reordering and show that the metric enables selective application of Hub Sorting, [Pg. 9 Col. 1] note To identify whether an input graph will benefit from Hub Sorting, we develop Packing Factor, a metric that quantifies graph skew and the sparsity of hub vertices… To compute Packing Factor, we compute the original graph’s hub working set, which is the number of distinct cache lines containing hub vertices. Packing Factor is the ratio of the original graph’s hub working set to the minimum number of cache lines in which the graph’s hubs can fit, based solely on cache line capacity).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the streaming graph batch updates of Choudhury with the graph reordering of Balaji according to known methods (i.e. identifying whether a graph will benefit from reordering based on calculating a packing factor). Motivation for doing so is that lightweight reordering techniques improve performance even after accounting for the overhead of reordering (Balaji, [Abstract]).

Claim 25: Choudhury and Balaji teach the method of claim 24, wherein the threshold number is a first threshold number, and further including:
determining that the second batch of input edges is to be reordered when the first performance metric is larger than a second threshold value; and determining that the second batch of input edges is not to be reordered when the first performance metric is smaller than the second threshold value (Balaji, [Pg. 9 Col. 2] note Based on these data, we conclude that a system should selectively perform Hub Sorting on graphs with packing factor greater than the threshold value of 4 only).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165